Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 04/25/2022. Claims 1-19 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, see pages 7-10, filed 04/25/2022, regarding the rejection of claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. US 20150127151 A1 (“Riedel”), have been fully considered but they are not persuasive. Applicant highlights on page 7 the amendments to claim 1, namely including the element “calculating angles of remaining joints, based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user”. Applicant argues that Riedel does not teach that the process steps of FIGS. 4A-D are performed during teaching of a user that is the manipulation of at least one of the M joints by the user. However, Riedel expressly states in paragraph 21 that all of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called "teaching." In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint.” This means that in at least one embodiment of Riedel, the angles of the M joints, including the redundant/remaining joints are calculated during the teaching of the user that is the manipulation of the at least one of the M joints by the user. Riedel further discloses that this exists in prior art before Riedel’s disclosure, and so the disclosure of FIG. 4, which refers to a programming task, incorporates this process by reference. As a result, claim 1 is still rejected in view of Riedel. Similarly, claims 8 and 15, which are similar to claim 1, are also still rejected in view of Riedel, and dependent claims 2-7, 9-14, and 16-17 are still rejected as well. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. US 20150127151 A1 (“Riedel”).
	Regarding Claim 1. Riedel teaches a method of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising: 
	obtaining a reference direction in which the end is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face); 
	calculating angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot, wherein the teaching is a manipulation of at least one of the M joints by the user (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints); and 
	calculating angles of remaining joints, based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]).
	Regarding Claim 2. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the calculating of the angles of the M joints comprises driving the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the method of programming the robot comprises: manually adjusting the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]).
	Regarding Claim 3. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the teaching is performed by a control signal for the at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the user, 
	wherein the calculating of the angles of the M joints comprises driving at least one of the M joints according to the control signal for the at least one of the M joints (The links of the robot are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]).
	Regarding Claim 4. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the calculating of the angles of the remaining joints comprises driving the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).
	Regarding Claim 7. Reidel teaches the method of claim 1.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (FIG. 4 shows the robot with a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 8. Riedel teaches a device of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising 
	a controller, 
	wherein the controller is configured to: 
		obtain a reference direction in which the end is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face);
		calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot, wherein the teaching is a manipulation of at least one of the M joints by the user (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints); and 
		calculate angles of remaining joints, based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]).
	Regarding Claim 9. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the method of programming the robot comprises: manually adjusting the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]).
	Regarding Claim 10. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein 
	the teaching is performed by a control signal for the at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the user, 
	wherein the controller is further configured to drive at least one of the M joints according to the control signal for the at least one of the M joints (The links of the robot are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]).
	Regarding Claim 11. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the controller is further configured to drive the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).
	Regarding Claim 14. Riedel teaches the device of claim 8.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (FIG. 4 shows the robot with a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 15. Riedel teaches a system for teaching a robot to maintain constant a direction in which an end of the robot faces during teaching, the system comprising: 
	the robot comprising N joints (N is a natural number); and 
	a robot teaching device comprising a controller, the robot teaching device configured to control the robot to maintain constant the direction in which the end of the robot faces, 
	wherein the robot teaching device is further configured to 
	obtain a reference direction in which the end of the robot is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face),
		calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot, wherein the teaching is a manipulation of at least one of the M joints by the user (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints), and 
		calculate angles of remaining joints, based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]).
	Regarding Claim 16. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the robot teaching device is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the method of programming the robot comprises: manually adjusting the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]).
	Regarding Claim 17. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein 
	the teaching is performed by a control signal for at least one of the M joints, and 
	the control signal is generated by a manipulation of an input unit by the robot teaching device of the user, 
	wherein the robot teaching device is further configured to drive at least one of the M joints according to the control signal for the at least one of the M joints (The links of the robot are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]).
values according to the physical manipulation of the user).
	Regarding Claim 18. Riedel teaches the method of claim 15.
	Riedel also teaches:
	wherein the robot teaching device is further configured to drive the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) as applied to claims 1, 8, and 15 above, and further in view of Tanaka et al. US 20130310973 A1 (“Tanaka”).
	Regarding Claim 5. Riedel teaches the method of claim 1.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. The method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. The joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 
	Regarding Claim 12. Riedel teaches the device of claim 8.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. The method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. The joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 
	Regarding Claim 19. Riedel teaches the system of claim 15.
	Riedel does not teach:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints.
	However, Tanaka teaches:
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (a method of controlling a seven-axis articulated robot with a redundant seventh axis [paragraph 10, Claim 1]. The method includes calculating a first maximum value and a first minimum value, which are possible values of the joint angle of the middle joint and which are values to be taken from an initial state at a start of operation of the robot, by performing inverse transformation while setting a joint angle of a distal end side joint among the three joints to 0 degrees [Claim 2]. An operator uses a teach pendant to perform a teaching operation [paragraph 68]. The teach pendant is connected to the robot control device at numeral 200 of FIG. 2. The controller at 240 calculates a target position where the tool member at 11 is to be positioned, based on a teaching operation program that can be created by an offline tool. Further, the controller 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position. The joint angle JT7, which is the redundant joint angle, can be the angle at the distal end side joint [paragraph 13], which reads on a method of teaching a robot where the remaining joints are joints continuous and closest to the end from among the N joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein the remaining joints are joints continuous and closest to the end from among the N joints as taught by Tanaka so as to ensure that the joints at the end of the robot arm which might be handling a tool or workpiece have the most flexibility to handle the object at the distal end more carefully. 

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) and Tanaka et al. US 20130310973 A1 (“Tanaka”) as applied to claims 5, and 12 above, and further in view of Hoppe US 20080188986 A1 (“Hoppe”).
	Regarding Claim 6. Riedel in combination with Tanaka teaches the method of claim 5.
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	However, Tanaka teaches:
	M is 3 (the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator [paragraph 12]. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel in combination with Hoppe with Tanaka to produce a method of teaching a robot wherein M is 3.
	Regarding Claim 13. Riedel teaches the device of claim 12.
	Riedel does not teach:
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	However, Tanaka teaches:
	M is 3 (the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator [paragraph 12]. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Riedel in combination with Hoppe with Tanaka to produce a method of teaching a robot wherein M is 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664